PER CURIAM.
Defendant was charged by way of direct information with robbery on October 18, 1963, and again on October 21, 1963. At the arraignment, defendant while represented by counsel entered a plea of guilty’ and was subsequently sentenced. He then filed two motions to vacate judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, both of which were denied. Defendant then filed, in pro. per., his notice of appeal, and this court relinquished jurisdiction with directions to the trial court to determine solvency. This having been done, the trial judge found the defendant insolvent and appointed counsel to represent him in this .'appeal.
After a thorough examination of the record, the briefs and all papers filed in this cause, and no error having been made to appear, the trial court’s order denying relief is affirmed.
SHANNON, Acting C. J., and LILES and HOBSON, JJ., concur.